Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 19, 2020

                                              04-20-00404-CV

                                      IN RE Aaron Michael COOK

                                            Original Proceeding 1

                                                   ORDER

        On August 12, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator did not show he is entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on August 19, 2020.



                                                                      _____________________________
                                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019EM501414, styled In the Interest of B.M.C., a Child, pending in the
438th Judicial District Court, Bexar County, Texas. The Honorable Norma Gonzales signed the order at issue in this
original proceeding.